DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2020 has been entered.
Status of the Claims
Claims 1, 3-6, 8-15, 17-20, 22-26, 28-39 are pending.
Claims 10, 24 and 37 remain withdrawn as being directed to a non-elected species.  
Claims 1, 3-6, 8-9, 11-15, 17-20, 22-23, 25-26, 28-36, 38-39 are examined herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 11, 13-15, 17-20, 22-23, 25, 27-36, 38-39 remain rejected under 35 U.S.C. 103 as being unpatentable over Bogaert et al. (US Application 20130291188 A1) in view of Xue, et al. ("New approaches to agricultural insect pest control based on RNA interference." Advances in insect physiology. Vol. 42. Academic Press, 2012. 73-117) and Kumar et al. (Malaria World J 4.6 (2013): 1-7).
This rejection is modified in view of Applicant’s amendments.
Applicant claims a plastid comprising a double-stranded RNA (dsRNA) capable of silencing at least one target gene of a pest of a plant (plant pest) or of an agent causing a disease of a plant (plant pathogen), wherein said dsRNA comprises two separate complementary single-stranded RNA strands, wherein said dsRNA is at least 50 base pairs in length and is expressed by transcription from a nucleotide sequence flanked by two convergent promoters capable of expressing the dsRNA in the plastid (Claim 13), a plant comprising the plastid of Claim 13 (Claim 1), the plant of Claim 1, wherein said plastid is a chloroplast (Claim 3), the plant of Claim 1 wherein the plant is a vascular plant (Claim 4), the plant of Claim 1, wherein the sense strand of said dsRNA is at least 60% identical to an RNA transcribed from a nucleotide sequence of at least 50 contiguous nucleotides of said target gene (Claim 5), the plant of Claim 1, wherein Leptinotarsa decemlineata), including any juvenile stage of said beetle (Claim 9), the plant of Claim 1, wherein the plant is a potato plant or a tobacco plant (Claim 11), a plant cell comprising the plastid of Claim 13 (Claim 14).  Applicant further claims a method of controlling a plant pest or a plant pathogen and/or of protecting a plant from said plant pest or plant pathogen comprising the steps of (i) growing a plant of Claim 1; and (ii) allowing said plant pest or plant pathogen to affect said plant (Claim 15), the method of Claim 15, wherein said plastid is a chloroplast (Claim 17), the method of Claim 15, wherein the plant is a vascular plant (Claim 18), the method of Claim 15, wherein the sense strand of said dsRNA is at least 60% identical to an RNA transcribed from a nucleotide sequence of at least 50 contiguous nucleotides of said target gene (Claim 19), the method of Claim 15, wherein said plastid is genetically engineered so as to comprise a nucleotide sequence encoding said dsRNA, wherein said dsRNA is transcribed from said nucleotide sequence (Claim 20), the method of Claim 15, wherein said plant pest or plant pathogen is selected from the group including an insect (elected herein) (Claim 22), the method of Claim 22, wherein said insect is a Colorado potato beetle (Leptinotarsa decemlineata), including any juvenile stage of said beetle (Claim 23), the method of Claim 15, wherein said plant is a potato plant or a tobacco plant (Claim 25), the plastid of Claim 13, wherein said dsRNA is at least 100 (Claim 28) or 50-100 (Claim 29) or 100-800 (Claim 
Bogaert et al. teaches a method for making a pest-resistant plant by transforming a plant cell with a DNA construct encoding an interfering RNA, regenerating a plant from the transformed plant cell, and growing the transformed plant under conditions suitable for the expression of the interfering RNA from the recombinant DNA construct (Claims 46).  Bogaert et al. teaches that the resistance is accomplished by triggering RNAi post-transcriptional gene silencing of a target gene in an insect feeding on the plant.  (¶ 0008-0009).  Bogaert et al. teaches that interfering RNA molecule is a dsRNA molecule comprising two complementary ssRNA strands and that the size of the dsRNA molecule can be between 17 and 1000 nucleotides in length at least 75% in overall identity to a Leptinotarsa decemlineata (Colorado potato beetle).  (¶ 0132).  Bogaert et al. teaches that in a preferred embodiment the invention is applied in plants such as potato.  (¶ 0049).   
However, Bogaert et al. does not teach that the dsRNA is expressed in a plastid such as a chloroplast or that he dsRNA is transcribed from convergent promoters.
Xue, et al. teaches using dsRNA (comprised of two complementary ssRNA strands) for use in RNAi suppression of gene expression in plant pests and that chloroplasts can be engineered to produce such dsRNAs.  Xue et al. teaches that chloroplasts present potential advantages such as exhibiting relatively high levels of expression of the dsRNAs and the fact that plastids are predominantly maternally inherited and therefore transgenes inserted into plastids are less likely to be inadvertently transmitted to non-transgenic plants.  (p. 98 ¶ 4 - p. 100 ¶ 1). Xu et al. teaches a method by which the dsRNA strands are transcribed from a vector comprising bi-directional (convergent) promoters flanking the nucleotides encoding the RNA strands of the dsRNA molecule.  (p. 90 ¶ 1, Figure 4).  Xue, et al. teaches that target genes of insect pests include genes important in the larval (juvenile) stages of the insect pest such as actin.  (p. 94 ¶ 4 – p. 95 ¶ 1).  
Kumar et al. teaches the transformation of teaches the transformation of Chlamydomonas chloroplast with a construct for the expression of a ~328bp dsRNA targeted to the Anopheles gambiae (mosquito) 3-HKT and that because the chloroplasts 
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Bogaert et al. such that the RNAi-inducing dsRNA is expressed in a chloroplast engineered to comprise a nucleic acid encoding the RNAI-inducing dsRNA as taught by Xue et al. One having ordinary skill in the art would have been motivated to do this because Xue et al. teaches that chloroplasts present potential advantages such as exhibiting relatively high levels of expression of the dsRNAs and the fact that plastids are predominantly maternally inherited and therefore transgenes inserted into plastids are less likely to be inadvertently transmitted to non-transgenic plants.  It would have been further prima facie obvious to express the dsRNA from convergent promoters as taught by Xue et al. as Xue et al. explicitly teaches a construct for producing dsRNA using such as configuration.  With respect to the recited ranges of a length of at least 50 nucleotides and at least 60% sequence identity, MPEP 2144.5 provides that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In prima facie case of obviousness exists.  It would have further been obvious to expose the transgenic plants to an insect pest such as Leptinotarsa decemlineata to test for resistance to the pest.  The teachings of Kumar et al., showing that chloroplast-expressed dsRNAs targeting key insect pest genes for RNAi-type inhibition resulted in significant pest control would provide one of ordinary skill in the art with a reasonable expectation of success in combining the teachings of Bogaert et al. and Xue et al.  As such the claims are obvious in view of the prior art. 
Response to Remarks
	Applicant urges that the rejection to the claims under 35 USC 103(a) should be withdrawn because it is well known in the art that long dsRNAs (longer than 50bp) are “digested” or “chopped” by the plant’s endogenous RNAi machinery.  Applicant cites Huang et al., Mao et al. and Baum et al. for the teaching that the dicer complex cuts dsRNas into siRNas of 21bp-28bp in length.  Applicant notes that Bogaert et al. also teaches that this dicer processing occurs.  Applicant notes that maintenance of longer dsRNA sequences in plant cells only occurred in mutants wherein the dicer mechanism was disabled, citing Mao et al. and Xue et al.  Applicant cites Tian et al. for the teaching that similar processing occurs in bacteria and that disabling RNAse III allowed for maintenance of longer dsRNAs. Applicant then cites the teachings of Bolognesi et al. for the proposition that at least in the Western Corn Rootworm (Diabrotica virgifera virgifera LeConte) feeding the rootworm larvae with siRNAs was ineffective at controlling the rootworms. (Remarks p. 9-11). Applicant argues that the prior art (Huang, Baum, Mao and Bogaert et al.) teaches that when plants were transformed with constructs for the expression of longer (longer than 50bp) dsRNAs, the plants showed less effective 
	This is not found persuasive.  While Bolognesi et al. teaches that the Western Corn Rootworm (Diabrotica virgifera virgifera LeConte) was not controlled by feeding the larvae with siRNAs, Bolognesi et al. explicitly teaches that insect pest susceptibility is highly variable with respect to concentration and dsRNA length requirements, teaching that other insect species show susceptibility to siRNAs in feeding assays.  (p. 5, right col. ¶ 2 – p. 6,left col. ¶ 1).  As such, recognition of the operation of the dicer processing complex and its activity in plant cells would not have discouraged one of ordinary skill in the art from expressing sequences encoding longer dsRNAs in plant cells to control other insect pests.  The teachings of the prior art cited herein fully support this position.  Baum, et al. for example, explicitly teaches that expression of sequences encoding dsRNAs that are significantly longer than 50bps in plants wherein the dicer mechanism was left intact resulted in significant protection against the Western Corn Rootworm that was the subject of Bolognesi et al.  (p. 1323 right col. ¶ 2 – p. 1324 right col. ¶ 2).  Between Bolognesi et al. and Baum et al., Baum et al. is the reference with teachings that are closer to the instant invention, and Baum et al. shows efficacy in controlling Western Corn Rootworm by transforming plants to express targeting RNAi dsRNas greater than 50bp in length.  Insofar as Baum et al. teaches that efficacy of control was reduced compared to expressing Bt toxin the corn plants, MPEP 
Applicant further argues that the results obtained by Applicant are unexpected and unobvious in view of the teachings of the prior art.  Applicant argues that plants expressing longer dsRNAs from plastid expression constructs wherein the transcription of the dsRNAs is provided by convergent promoters, shows superior protection against insect pests as compared to plants that expressed such dsRNAs from nuclear transformation constructs, and that the longer dsRNAs expressed in plastids were maintained at the longer length while those expressed from nuclear transformation constructs were cut into ineffective siRNAs – and that such results were surprising in view of the teachings of the prior art.  (Remarks p. 14).
This is not found to be persuasive. Pursuant to MPEP 716.02(b), the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 
Further, MPEP 716.02(c) provides that the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).  Here the teachings of the instant claim limitations are explicitly stated in the prior art and the evidence offered by Applicant is not convincing with respect to being unexpected in view of the teachings of the prior art.
Finally, MPEP 716.02(d) provides that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In this case, the claims are broad and only in Claim 8 and 23 the claim directed to Colorado Potato Beetle, corresponding with Applicant’s evidence.  In view of the teachings of Bolognesi et al., that different insect species exhibit significantly different susceptibility to different lengths of dsRNAs, the target species of the claims should be adequately tailored to the evidence.  Here only claims 8 and 23 are deemed to satisfy this requirement, although the claims are still not allowable for the reasons set forth previously in this analysis.
Claims 12 and 26 remain rejected under 35 U.S.C. 103 as being unpatentable over Bogaert et al. (US Application 20130291188 A1) in view of Xue, et al. ("New approaches to agricultural insect pest control based on RNA interference." Advances in insect physiology. Vol. 42. Academic Press, 2012. 73-117) as applied to claims 1-9, 11, 13-23, 25 above, and further in view of Zhu, et al. (Pest management science 67.2 (2011): 175-182).
This rejection is modified in view of Applicant’s amendments of the claims.  
	Applicant claims a plastid comprising a double-stranded RNA (dsRNA) capable of silencing at least one target gene of a pest of a plant (plant pest) or of an agent causing a disease of a plant (plant pathogen), wherein said dsRNA comprises two separate complementary single-stranded RNA strands, wherein said dsRNA is at least 50 base pairs in length and is expressed by transcription from a nucleotide sequence flanked by two convergent promoters capable of expressing the dsRNA in the plastid (Claim 13), a plant comprising the plastid of Claim 13 (Claim 1), the plant of Claim 1, wherein said target gene is selected from a group including beta- actin (ACT) (elected herein) (Claim 12), a plant cell comprising the plastid of Claim 13 (Claim 14).  Applicant further claims a method of controlling a plant pest or a plant pathogen and/or of protecting a plant from said plant pest or plant pathogen comprising the steps of (i) growing a plant of Claim 1; and (ii) allowing said plant pest or plant pathogen to affect said plant (Claim 15), the method of Claim 15, wherein said target gene is selected from a group including ACT (elected herein) (Claim 26).
The teachings of Bogaert et al. and Xue, et al. as they are applied to Claims 1, 3-6, 8-9, 11, 13-15, 17-20, 22-23, 25, 27-36, 38-39 are set forth previously herein and are incorporated by reference.  Bogaert et al. and Xue, et al. do not teach that the target gene is selected from a group including ACT.  
Leptinotarsa decemlineata (Colorado potato beetle) can be effectively controlled (killed) by feeding the larvae of the plant with bacteria expressing dsRNA targeting the beetle’s beta-actin gene.  (p. 177 left col. ¶ 2 – right col. ¶ 1, p. 179 right col. ¶ - p. 180 left col. ¶ 1).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Bogaert et al. such that the RNAi-inducing dsRNA expressed in a chloroplast as taught by Xue et al. targets ACT.  One having ordinary skill in the art would have been motivated to do this because Zhu et al. teaches that ACT (beta-actin) is an effective target gene for RNAi-based insect control.  As such the claims are obvious in view of the prior art.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES LOGSDON/           Examiner, Art Unit 1662